Opinion filed December 8, 2005 












 








 




Opinion filed December 8, 2005 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00199-CV
                                                    __________
 
                                      DIANE MARTINEZ, Appellant
 
                                                             V.
 
                                      ROMEO
MARTINEZ, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                           Ector
County, Texas
 
                                              Trial
Court Cause No. CC2-17,646
 

 
                                             M
E M O R A N D U M   O P I N I O N
 




This is an appeal from a divorce decree.  We dismiss the appeal for want of
prosecution.
The trial court signed the decree on June 21,
2005.  Diane Martinez timely perfected an
appeal.  A motion for new trial was not
filed.  The clerk=s
record was filed in this court on September 22, 2005; and the reporter=s record was filed on September 23,
2005.  Diane=s
brief was originally due to be filed in this court on or before October 24,
2005.  This court on its own motion
extended the due date to December 1, 2005. 
In our letter of November 1, 2005, extending the due date, Diane was
informed that the failure to file her brief by the new December 1 due date may
result in the dismissal of her appeal for want of prosecution.  Diane has failed to file either a brief or a
motion for extension of time.
Therefore, the appeal is dismissed for want of
prosecution.  TEX.R.APP.P. 38.8(a)(1)
& 42.3.
 
PER CURIAM
 
December 8, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.